SENTENCIA
Los demandantes son dueños de varios predios de te-rreno que colindan con la finca del demandado. En la finca del demandado hay varios árboles cerca de la colindancia cuyas ramas se extienden a las propiedades de los deman-dantes.
El 20 de julio de 1988 los demandantes iniciaron la pre-sente acción de daños y perjuicios al amparo del Art. 277 del *110Código de Enjuiciamiento Civil de Puerto Rico, 32 L.P.R.A. see. 2761. (1) Alegaron que los árboles constituían un estorbo público y una limitación a su derecho de propiedad. También adujeron que en múltiples ocasiones, por escrito y personal-mente, le habían solicitado al demandado que eliminase los árboles y éste se había negado, alegando que él no fue el que los sembró.
Posteriormente, la parte demandante presentó varias fo-tografías y cartas para que el tribunal dictase sentencia por el expediente. La parte demandada se allanó a ello.
El 12 de diciembre de 1988 el tribunal de instancia dictó sentencia según los Arts. 527 y 528 del Código Civil, 31 L.P.R.A. sees. 1803 y 1804, que leen así:

See. 1803. Arboles

No se podrá plantar árboles cerca de una heredad ajena sino a la distancia autorizada por las ordenanzas o la costum-bre del lugar, y en su defecto a la de dos metros de la línea divisoria de las heredades si la plantación se hace de árboles altos, y a la de 50 centímetros si la plantación es de arbustos o árboles bajos.
Todo propietario tiene derecho a pedir que se arranquen los árboles que en adelante se plantaren a menor distancia de su heredad.

Sec. 1804■ Ramas y raíces de árboles

Si las ramas de algunos árboles se extendieren sobre una heredad, jardines o patios vecinos, tendrá el dueño de éstos *111derecho a reclamar que se corten en cuanto se extiendan so-bre su propiedad, y si fueren las raíces de los árboles vecinos las que se extendiesen en el suelo de otro, el dueño del suelo en que se introduzcan podrá cortarlas por sí mismo dentro de su heredad.
Ordenó al demandado arrancar los árboles que se encon-trasen a menos de cincuenta (50) centímetros de la colindan-cia de los predios de los demandantes, así como aquellos ar-bustos o árboles mayores de seis (6) pies de altura que se encontrasen sembrados a menos de dos (2) metros de distan-cia de dichas colindancias. Además, ordenó cortar las ramas o raíces de cualquier árbol sembrado en la propiedad del de-mandado que se extendiera sobre los predios de los deman-dantes, independientemente de la distancia a que se hallen sembrados.
No conforme, el demandado presentó recurso de revisión alegando que el tribunal de instancia cometió error al no de-sestimar la demanda (presentada bajo las alegaciones de perturbación o estorbo público) por insuficiencia de prueba, y al dictar sentencia aplicando un derecho que no fue rogado, alegado, probado y que trata de una materia distinta a la controversia entablada.
I
El propósito de las alegaciones es bosquejar la controver-sia a grandes rasgos para notificar a la parte contraria, de esta forma, sobre las contenciones y reclamaciones en su contra. Así, la parte demandada queda debidamente aperci-bida y puede comparecer, si lo desea, a defenderse de lo que le reclaman. Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959); Moa v. E.L.A., 100 D.P.R. 573, 586 (1972); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Proce-dimiento Civil, San Juan, Pubs. J.T.S., 1984, Vol. II, Cap. III, pág. 47. Reiteradamente hemos resuelto que aunque la súplica de la demanda no forma parte de ésta, sirve para *112interpretarla. Rivera v. Sucn. Lugo, 42 D.P.R. 189 (1931); Isern v. Benítez, 57 D.P.R. 342, 352 (1940); García v. García, 70 D.P.R. 949, 957 esc. 1 (1950); Sánchez v. De Choudens, 76 D.P.R. 1, 11 esc. 2 (1954); Rivera v. Otero de Jové, 99 D.P.R. 189, 194 (1970).
En el caso de autos, los demandantes iniciaron su acción al amparo del Art. 277 del Código de Enjuiciamiento Civil, supra. En ningún momento hicieron las alegaciones necesa-rias para enmarcar su acción dentro del Art. 527 del Código Civil, supra. No alegaron que los árboles sembrados en el patio del demandado estuviesen a una distancia no autori-zada por las ordenanzas o la costumbre del lugar, o a menos de dos (2) metros de distancia de la línea divisoria de las heredades, por lo cual deberían ser arrancados. Se limitaron a señalar que los árboles en cuestión debían ser arrancados debido a que constituían un estorbo público, ya que las hojas y ramas de los mismos, así como sus frutos, caían sobre sus patios, trayendo con ello sabandijas.
Interpretando las alegaciones de la demanda junto con la súplica, concluimos que el demandado no fue debidamente notificado de úna reclamación en su contra al amparo del Art. 527 del Código Civil, supra. Él limitó su contestación a lo que se le reclamaba: la eliminación de un estorbo público. Bajo estas circunstancias, si los demandantes no probaban la exis-tencia de un estorbo público, a tenor con lo dispuesto en el Art. 277 del Código de Enjuiciamiento Civil, supra, procedía la desestimación de la demanda salvo, claro está, que pudie-sen demostrar que ésta quedó enmendada por la prueba. Re-gla 13.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
HH
La única prueba que tuvo ante si el foro de instancia fue: (a) cuatro (4) fotografías a color que muestran la cerca que divide las propiedades de los demandantes de la del deman-dado y unos árboles y arbustos en la propiedad del deman-*113dado, algunas de cuyas ramas penetran al terreno colindante de los demandantes; (b) tres (3) cartas dirigidas al deman-dado relacionadas con el problema de los árboles, y (c) una (1) fotocopia de los Arts. 527 y 528 del Código Civil, supra. Esta prueba no fue objetada por el demandado. La Regla 13.2 de Procedimiento Civil, supra, autoriza las enmiendas á las alegaciones para conformarlas con la prueba. Analicemos la prueba admitida y no objetada en el caso de autos.
Las cuatro (tí fotografías. A lo sumo, lo que éstas prue-ban es la existencia de árboles y arbustos en la propiedad del demandado, cerca de la colindancia de dicha propiedad con la de los demandantes, y que algunas de las ramas de éstos penetran la propiedad de los demandantes.
Las tres (3) cartas. Éstas simplemente demuestran que los demandantes le hicieron varias reclamaciones al deman-dado relacionadas con las molestias que los árboles y ar-bustos en cuestión les ocasionaban.
La fotocopia de los artículos del Código Civil. No se con-sidera prueba. Surge pues, con patente claridad, que los de-mandantes no presentaron prueba sobre los elementos bá-sicos del Art. 527 del Código Civil, supra, que los hicieran acreedores al derecho a solicitar que se arrancasen los ár-boles y arbustos sembrados en el predio del demandado. La prueba presentada, por lo tanto, no tuvo el efecto de enmen-dar las alegaciones de la demanda para aducir una reclama-ción al amparo del Art. 527 del Código Civil, supra. La prueba no demostró que los árboles en la propiedad del de-mandado estuvieran a una distancia menor que la autorizada por las ordenanzas o la costumbre del lugar, o en su defecto, a menos de dos (2) metros de la colindancia, ni que los ar-bustos estuviesen a menos de cincuenta (50) centímetros. Sin embargo, las fotografías sí demostraron que algunas de las ramas de los árboles y arbustos se extendían a los patios de los demandantes. Esta prueba, por lo tanto, tuvo el efecto de *114enmendar las alegaciones de la demanda y establecer una reclamación al amparo del Art. 528 del Código Civil, supra.
Tomando en consideración lo antes señalado, concluimos que el demandado no incurrió en temeridad al defenderse de la reclamación en su contra. Los honorarios de abogado no proceden.
Por todo lo antes expuesto, se modifica la sentencia dic-tada por el Tribunal Superior, Sala de Mayagüez, el 6 de diciembre de 1988, eliminando la parte de dicha sentencia que ordena al demandado arrancar todos los árboles que se encuentren sembrados a menos de cincuenta (50) centíme-tros de la colindancia de los predios de los demandantes, así como aquellos arbustos o árboles mayores de seis (6) pies de altura que se encuentren sembrados a menos de dos (2) metros de distancia de dichas colindancias, y pagar los hono-rarios de abogado.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario General. El Juez Asociado Señor Negrón García disiente con opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—

(1) “See. 2761. Perturbación, definición; acción para obtener su cese
“Todo lo que fuere perjudicial a la salud, indecente u ofensivo a los sentidos, o que interrumpa el libre uso de la propiedad, de modo que impida el cómodo goce de la vida o de los bienes, constituye una perturbación que da lugar a una acción. Dicha acción podrá ser promovida por cualquier persona cuyos bienes hubieren sido perjudicados o cuyo bienestar personal resulte menoscabado por dicha per-turbación; y la sentencia podrá ordenar que cese aquélla, así como decretar el resarcimiento de los perjuicios; lo aquí provisto no podrá aplicarse a las activi-dades relacionadas con el culto público practicado por las diferentes religiones; Disponiéndose, que nada de lo aquí dispuesto limitará los poderes de la Junta de Calidad Ambiental para promulgar los reglamentos a que está autorizada por ley.” 32 L.P.R.A. see. 2761.